                Case 3:21-cv-05224-RJB Document 6 Filed 04/16/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10       TERAZZE TAYLOR,
                                                                CASE NO. 3:21-cv-05224-RJB
11                               Plaintiff,
                                                                ORDER TO SHOW CAUSE OR
12               v.                                             AMEND COMPLAINT
13       WASHINGTON DEPARTMENT OF
         CORRECTIONS,
14
                                 Defendant.
15

16           The in forma pauperis (“IFP”) motion (Dkt. 5) and proposed complaint (Dkt. 1-1) in this

17   matter are before the Court on referral from the District Court, as authorized by Amended

18   General Order 02-19.

19           Pursuant to 28 U.S.C. § 1915(e)(2), the Court may dismiss a proposed complaint where a

20   plaintiff seeks to proceed IFP and the proposed complaint fails to state a claim or is frivolous or

21   malicious. Here, plaintiff has failed to state a claim: plaintiff seeks to bring suit for civil rights

22   deprivations under 42 U.S.C. § 1983, for a writ of mandamus, and under state law. But plaintiff

23   names a defendant (the Washington Department of Corrections) who is not amenable to suit

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -1
                Case 3:21-cv-05224-RJB Document 6 Filed 04/16/21 Page 2 of 4




 1   under 42 U.S.C. § 1983 and regarding whom this Court does not have jurisdiction to issue a writ

 2   of mandamus.

 3          The Court will provide plaintiff with an opportunity to amend his proposed complaint to

 4   correct the deficiencies identified in this Order; however, the Court declines to rule or issue a

 5   report and recommendation on his IFP application until plaintiff has done so. Moreover, failure

 6   to timely comply with this Order will result in a recommendation that the matter be dismissed

 7   without prejudice.

 8                                            BACKGROUND

 9          Plaintiff filed his IFP motion March 27, 2021, and corrected his motion on April 8, 2021.

10   See Dkts. 1, 5. Plaintiff seeks to bring suit against the Department of Corrections and unnamed

11   defendants under 42 U.S.C. § 1983. See Dkt. 1-1, at 1. He also cites the mandamus statute, “42

12   U.S.C. § 1331 [sic],” and seeks to bring state law claims for “fraudulent representation” and

13   “gross negligence.” See Dkt. 1-1, at 1, 13–14. The Court interprets the citation to 42 U.S.C. §

14   1331 as a citation to 28 U.S.C. § 1361, the federal mandamus statute.

15          The requirements for relief under § 1983 are “(1) a violation of rights protected by the

16   Constitution or created by federal statute, (2) proximately caused (3) by conduct of a ‘person’ (4)

17   acting under color of state law.” Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). As

18   relevant here, Washington State is not a “person” for purposes of § 1983, so that § 1983 claims

19   against the State are legally frivolous. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.

20   1989), superseded by statute on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130

21   (9th Cir. 2000) (en banc). A state agency—such as the Washington Department of

22   Corrections—is an arm of the state and therefore is not a “person” for § 1983 purposes, either.

23   See Howlett v. Rose, 496 U.S. 356, 365 (1990)).

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -2
                Case 3:21-cv-05224-RJB Document 6 Filed 04/16/21 Page 3 of 4




 1          The only named defendant in this suit is the Department of Corrections, so that plaintiff’s

 2   suit fails to name a cognizable defendant for purposes of his § 1983 claims. If plaintiff wishes to

 3   press his claims under § 1983, he must amend his complaint to name a “person” or “persons”

 4   under § 1983 who have deprived him of constitutional rights. Plaintiff should be aware that state

 5   officials sued in their official capacities for damages are not “persons,” either, although a § 1983

 6   suit may be brought against state officials in their individual capacities for damages. See

 7   Arizonans for Off. Eng. v. Arizona, 520 U.S. 43, 69 n.69 (1997).

 8          As for plaintiff’s mandamus claim, the federal mandamus statute provides, “[t]he district

 9   courts shall have original jurisdiction of any action in the nature of mandamus to compel an

10   officer or employee of the United States or any agency thereof to perform a duty owed to the

11   plaintiff.” 28 U.S.C. § 1361 (emphasis added). But “[t]he federal courts are without power to

12   issue writs of mandamus to direct state courts or their judicial officers in the performance of their

13   duties. . . .” Clark v. Washington, 366 F.2d 678, 681 (9th Cir. 1966); see also Davis v. Lansing,

14   851 F.2d 72, 74 (2d Cir. 1988) (“The federal courts have no general power to compel action by

15   state officials[.]”). Plaintiff’s claim for mandamus compelling the Department of Corrections to

16   act is, therefore, legally frivolous and subject to dismissal.

17          Finally, plaintiff seeks to avail himself of the Court’s federal question jurisdiction (see 28

18   U.S.C. § 1331) but fails to state any viable claim under federal law. Therefore, the Court does

19   not address his supplemental state law claims. If plaintiff fails to amend his complaint to state an

20   adequate claim under federal law, the Court will recommend dismissal of the state law claims.

21   See 28 U.S.C. § 1367 (authorizing a court to dismiss supplemental state law claims where the

22   district court has dismissed all claims over which it has original jurisdiction).

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -3
                Case 3:21-cv-05224-RJB Document 6 Filed 04/16/21 Page 4 of 4




 1               CONCLUSION AND DIRECTIONS TO PLAINTIFF AND CLERK

 2           The Court will not rule on plaintiff’s IFP application until he provides a proposed

 3   complaint that states a cognizable claim. Plaintiff shall respond to this Order by providing an

 4   amended proposed complaint on or before May 21, 2021. If plaintiff fails to do so, the Court

 5   will recommend dismissal of this matter.

 6           Plaintiff should note that the amended proposed complaint will be a complete substitute

 7   for the prior proposed complaint and should not incorporate any portion of the prior proposed

 8   complaint by reference. The proposed complaint should be complete in itself and should not rely

 9   on other documents to set forth the allegations of the complaint. Plaintiff should amend his

10   complaint to contain a short, plain statement of his claim against each defendant and to explain

11   for each defendant how he has shown that person, acting under color of law, caused plaintiff to

12   suffer a constitutional deprivation.

13           The Clerk’s Office shall update the docket to re-note plaintiff’s IFP application (Dkt. 5)

14   for May 21, 2021, and to reflect that the response to this Order is due on the same date. The

15   Clerk’s Office shall provide plaintiff with a copy of this Order and the Court’s form complaint

16   for a civil rights violation where plaintiff is not in custody.

17           Dated this 16th day of April, 2021.

18

19
                                                             A
                                                             J. Richard Creatura
                                                             Chief United States Magistrate Judge
20

21

22

23

24

     ORDER TO SHOW CAUSE OR AMEND COMPLAINT
     -4
